Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Arguments
The amendment filed 07/05/2022 has been entered. Claims 14, 16-21 and 23-33 are currently pending in this application. Claims 21 and 23-33 are withdrawn. 

Election/Restrictions
Claims 14 and 16-20 are allowable. Claims 21 and 23-33, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 01/11/2022, is hereby withdrawn and claims 21 and 23-33 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the applicant's representative, Mr. Richard M. Klein (Reg. No. 33000) on 07/15/2022.
The application has been amended as follows:
21. (Rejoined and Current Amended) A black matrix structure, which is manufactured by using the method according to claim 14









Allowable Subject Matter
Claims 14, 16-21 and 23-33 are allowed.

The following is an examiner's statement of reasons for allowance:
None of the prior art of record discloses or suggests all the combination of a method for manufacturing a black matrix structure as set forth in claims 14, 16-21 and 23-33.
Regarding claim 14, the prior art of record, taken along or in combination, fails to disclose or suggest a method for manufacturing a black matrix structure, comprising: forming an initial black matrix structure on a base substrate, wherein the initial black matrix structure comprises a plurality of crossed initial black matrix strips, and each of the plurality of initial black matrix strips comprises a black matrix body and a burr structure protruding from a side surface of the black matrix body in a direction distal from the black matrix body; and removing at least part of the burr structure of each of the plurality of initial black matrix strips in the initial black matrix structure to acquire the black matrix structure, wherein the black matrix structure comprises a plurality of crossed black matrix strips, and a side surface of the black matrix strip has a roughness less than 2 μm and is intersected with a panel surface of the base substrate, wherein “removing at least part of the burr structure of each of the plurality of initial black matrix strip in the initial black matrix structure to acquire the black matrix structure comprises: forming a protective dielectric layer on a side of the plurality of initial black matrix structure distal from the base substrate; and etching the burr structures of the plurality of initial black matrix strips by a mask manufactured on a side of the protective dielectric layer distal from the initial black matrix structure, thereby removing at least part of the burr structures to acquire a plurality of light shielding strips” in combination with the other required elements of the claim. 
Claims 16-21 and 23-33 are allowable due to their dependency.
The most relevant reference, Iwata (CN1205489C, at least Fig. 1A-2F), Yoshikawa (US 2004/0140516, at least Fig. 3A-3F, [0058]), Lee (US 2015/0340412, at least Fig. 9A-10E) and KR20070017710 A (at least Fig. SA-7) taken along or in combination, only discloses a method for manufacturing a black matrix structure, comprising: forming an initial black matrix structure on a base substrate, wherein the initial black matrix structure comprises a plurality of crossed initial black matrix strips, and each of the plurality of initial black matrix strips comprises a black matrix body and a burr structure protruding from a side surface of the black matrix body in a direction distal from the black matrix body; and removing at least part of the burr structure of each of the plurality of initial black matrix strips in the initial black matrix structure to acquire the black matrix structure, wherein the black matrix structure comprises a plurality of crossed black matrix strips, and a side surface of the black matrix strip has a roughness less than 2 μm and is intersected with a panel surface of the base substrate. However they do not teach or suggest that “removing at least part of the burr structure of each of the plurality of initial black matrix strip in the initial black matrix structure to acquire the black matrix structure comprises: forming a protective dielectric layer on a side of the plurality of initial black matrix structure distal from the base substrate; and etching the burr structures of the plurality of initial black matrix strips by a mask manufactured on a side of the protective dielectric layer distal from the initial black matrix structure, thereby removing at least part of the burr structures to acquire a plurality of light shielding strips” in combination with the other required elements of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.




/Shan Liu/
Primary Examiner, Art Unit 2871